

116 HRES 540 IH: Recognizing the 50th anniversary of Sesame Street.
U.S. House of Representatives
2019-08-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 540IN THE HOUSE OF REPRESENTATIVESAugust 16, 2019Mrs. Lowey (for herself and Mr. Cole) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the 50th anniversary of Sesame Street.
	
 Whereas Sesame Street will celebrate its 50th year of continuous broadcast on stations of the Public Broadcasting Service (PBS) in the United States on November 10, 2019;
 Whereas, as the longest running program on PBS, Sesame Street has continued to bring critical early learning to generations through the beloved and iconic Muppets of Sesame Street, including Big Bird, Cookie Monster, Bert and Ernie, and Elmo;
 Whereas Sesame Workshop, the nonprofit educational organization that set a new standard with Sesame Street, has created an entire genre of educational media to help children around the world grow smarter, stronger, and kinder;
 Whereas Sesame Street remains the longest street in the world, reaching more than 160 million children in more than 150 countries; Whereas international programming includes local adaptations of Sesame Street customized to the unique needs and challenges of children in different languages and cultures in such countries as South Africa, Afghanistan, Mexico, and Bangladesh, among others;
 Whereas Sesame Street remains the most researched children’s educational television program in history, with more than 1,000 independent studies documenting its efficacy;
 Whereas longitudinal studies have shown that preschoolers who frequently watched Sesame Street scored higher on school readiness tests than less-frequent or nonviewers;
 Whereas frequent preschool viewing of Sesame Street is associated with higher high school grade point averages;
 Whereas Sesame Workshop deploys bold educational programs that open doors to opportunity for vulnerable children and their communities through its social impact work;
 Whereas Sesame Street characters and content have been used to help children of military families cope with the challenges of deployment, relocation, injury, and grief;
 Whereas Sesame Street’s autism initiative promotes acceptance and understanding and helps children and families face everyday challenges, while fighting the stigma often associated with autism;
 Whereas Sesame Workshop’s groundbreaking new program, Sesame Street in Communities, is helping children in communities across the United States who are experiencing trauma such as family homelessness, parental substance abuse and addiction, or food insecurity;
 Whereas Sesame Workshop has, through Muppet Diplomacy, brought international attention to advance the importance of girls’ education and gender equity in Afghanistan, India, and countries in the Gulf Region, mutual respect and inclusivity in Northern Ireland and between the Israelis and Palestinians, and destigmatization of HIV/AIDS in South Africa;
 Whereas Sesame Workshop is working to help transform the lives of millions of the world’s most vulnerable children who have been displaced by the enduring, tragic conflict in Syria and providing for the educational needs of refugee populations in Bangladesh and throughout the Middle East;
 Whereas Sesame Workshop has trained hundreds of media professionals to create educational and entertaining puppet-based media for children, fostering new talent in the areas of production, puppeteering, and writing, among others;
 Whereas, for more than 5 decades, Sesame Workshop has partnered with foundations, corporations, and communities of all sizes to extend the reach of its programs and to support meaningful social impact work;
 Whereas Sesame Workshop has received a record-setting 192 Emmy awards to date and numerous other accolades, notably as the most impactful program in the history of television for its innovative work in using the power of media to help children learn and grow, preparing them for success in school and life; and
 Whereas Sesame Workshop has been a unique, trusted, and educational force for children for 50 years and deserves recognition for this historic milestone and the support of the House of Representatives: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 50th anniversary of the television program Sesame Street;
 (2)recognizes the enduring contributions of Sesame Workshop to the national goal of preparing every child to be ready for school;
 (3)congratulates Sesame Workshop for its exemplary track record in producing award-winning programming that has transformed the lives of millions of children and families in the United States and globally; and
 (4)expresses its admiration and support for Sesame Workshop as it continues its path-breaking work with educational media and social impact content to help every child across the globe grow up smarter, stronger, and kinder.
			